﻿
It is with a deep sense of history that I address the General Assembly at its forty-fifth session, the first since the end of the cold war.
The confidence we repose in Mr. Guido de Marco provides us with the assurance that this session, under his stewardship, will reach decisions that will strengthen global peace and co-operation and enhance global well-being. At the very outset let me say how happy I am that the Foreign Minister of the friendly, non-aligned State of Malta is presiding over this session.
I must also record our appreciation for the leadership displayed by Major-General Joseph Garba in presiding over the forty-fourth session.
I also join other Members of the United Nations in welcoming in our midst the newest Member of the United Nations, Liechtenstein. It gives us special joy also to see a united Yemen in our midst.
Forty-five years ago India was one of the relatively small number of States that were present at the creation of the United Nations. The United Nations was born of a war-shattered world's hope that it would be the benign, sometimes stern guardian of a world at peace, committed to peace and co-operation between nations. Unfortunately, the end of the Second World War did not bring peace; it brought a long, often icy, cold war. Scores of new nations in Asia and Africa emerged as sovereign States from the crumbling empires of Europe. The cold war had a negative impact on the life of those new nations. We in the so-called third world remained firmly committed to the United Nations as the only organisation that could usher in a truly world-wide peace and promote global well-being. The vicissitudes through which the United Nations passed did not diminish our faith in the Organisation.
We, the nations of the South, have special reason to rejoice at the end of the cold war. India is all the happier because from the very moment of its independence it sought to end the cold war. We joined other nations to enunciate the principles of non-alignment to protect the independence of new nations and their right to choose for themselves the kind of international relations they wished to have and the models of development they wished to adopt. We welcome the collapse of the cold-war divide. I trust that the cold-war mind frame which took deep root during the past 45 years will now yield to the new mind frame of global detente and co-operation.
An event of special importance in this context is the imminent unification of Germany. This will reflect the fulfilment of the deepest aspirations of the German people. In the new Europe which is emerging a united Germany in the model foreseen by a great son of Germany, Thomas Mann, will be a powerful factor in favour of stability and peaceful co-operation. India looks forward to working closely with a united Germany in the cause of peace and progress around the world. 
India always rejected the logic of the cold war and the division of the international community into opposing blocs. In accordance with our policy of non-alignment we sought to build up relations of trust and friendship simultaneously with both the Soviet Union and the United States. The replacement of East-West confrontation by a new co-operative approach has greatly facilitated our task. The past year has seen a further strengthening of our ties with the great democracy of the United States. With our time-tested friend, the Soviet Union, we are adding new dimensions to our friendly co-operation. We hail the historic endeavours of the Soviet people to reshape their political and economic structures on the basis of democracy, unity and economic efficiency.
The United Nations was a participant in many of the momentous changes during the year. Its work in Namibia and Nicaragua provided splendid examples of its role, testifying to its renewed relevance and effectiveness in international affairs, λ great deal of the credit goes to the United Nations Secretary-General, Mr. Peres de Cuellar, for his patient, prudent, painstaking and imaginative management of the world body. We wish him and his colleagues continued success in their undertakings.
The Secretary-General perceptively observes in his report on the work of the Organisation this year: "It has been a wholesome development of recent years that the international discourse has been disburdened of excessive ideological or rhetorical baggage. It is far easier to accommodate contentious interests or claims, honestly stated, than to reconcile opposing doctrines. If the new mood of pragmatism which has released us from the thraldom of the cold war is to spread all over the world, nations need to shed the vestigial prejudices of former times and couch their dialogue in terms of common sense and plain justice. These are truly wise words spoken at a critical turn of history.
India joins the many nations that now wish to see the United Nations emerge as the pivot and fulcrum of international peace and security. The new effectiveness of the United Rations owes a great deal to the fact that the earlier confrontational relationship between the great Powers gave way to detente, which in turn has led to a new collaborative relationship, λ co-operative relationship among the major Powers is α necessary, but not a sufficient, condition for true multilateralism. The latter requires the full and equal participation of all nations - big and small - in the multilateral decision-making process. The great issues of the day can no longer be decided in the capitals of a few major Powers. The voice of the majority must not only be heard but also be respected. The democratic principle is an essential requirement of a genuinely multilateral system. Nor can the concerns of the deprived majority of the world's population be denied priority on the international agenda. The new political prestige of the United Nations must be complemented by increased efficacy in other areas, particularly in the economic field. Peace and development are closely interrelated and deserve equal attention. In the final analysis, the success of the United Nations will be measured in terms of its ability to reflect and meet the concerns of the majority of mankind.
India is gravely concerned at the crisis in the Gulf region. India's position was, and remains, clear and consistent, we are against the use or threat of force in the settlement of differences in inter-State relations. We firmly oppose aggression. The crisis has arisen from the Iraqi invasion of Kuwait. It follows that Iraq must withdraw its forces from Kuwait as demanded by the Security Council. India does not recognise Kuwait's annexation. Kuwait's independence and sovereignty must be restored. Any differences between the two neighbouring States must be resolved exclusively through peaceful means. India fully subscribes to and strictly abide by all the resolutions of the Security Council concerning this crisis. At the same time we maintain that all efforts must be made to achieve a peaceful political resolution of the crisis.
The current crisis has led to the induction of foreign forces into the Gulf region. In the changed world environment, a permanent foreign Military presence is not desires by any country, nor would it be in anyone's interest.
For a very long time India has Maintained the Most cordial and friendly relations with Kuwait and Iraq. Almost 200,000 of our nationals who were present in these countries when the crisis erupted found themselves caught up in its coils. Provision of essential food supplies for the aid other innocent victims fro, third countries is a Matter of the highest importance from the humanitarian point of view, to the entire world community.
In West Asia there can be no durable peace without a just and comprehensive settlement based on the inalienable rights of the Palestinian people to self-determination, as well as the right of all States in the region, including Palestine and Israel, to live in peace and security within internationally recognised borders, in accordance with United Nations Security Council resolutions 242 (1967) and 336 (1973). Israel's attempts to suppress the intifadah or block progress towards a dialogue cannot succeed. A United Nations-sponsored international conference on the Middle East should be convened at an early date.
India reaffirms its solidarity with the people of Cyprus, part of whose country remains under foreign occupation. We fully support the sovereignty, unity and territorial integrity of that country. Obstacles have recently been thrown up in the way of the Secretary-General's efforts on Cyprus. The Secretary-General deserves the continuing and full support of the international community in his endeavours. 
Some of the most hopeful developments during the year relate to southern Africa. Earlier this year we warmly welcomed independent Namibia into this world body. Developments in South Africa hold out promise of real progress. Nelson Mandela, freed after a quarter of a century behind bars, galvanised the currents of peaceful change. We welcome the talks initiated between the African National Congress (ANC) and the South African Government to clear the way for negotiations on a new non-racial constitution. We are concerned, however, at the continuing violence in the townships and the involvement of the South African security forces in the violence. The South African Government must urgently deal with the problem, in order to remove this threat to the process of peaceful change.
While racism is on the retreat in South Africa, in Fiji a constitution has been imposed which institutionalises racial discrimination. The Suva regime flouts internationally accepted principles of democracy and human rights. Its undemocratic and racially discriminatory policies are unacceptable.
In the Korean peninsula there have been some encouraging signs of reconciliation and dialogue. We regard the recent historic meetings between the Prime Ministers of the Democratic People's Republic of Korea and the Republic of Korea as a major step forward. We hope that this process will be further strengthened in future months. We support all efforts aimed at the peaceful reunification of Korea. In conformity with the principle of universality, we further support the aspirations of the Korean people to be represented in the United Nations so that they may actively contribute towards the realisation of the purposes and principles of the United Nations. 
There has been encouraging progress towards a resolution of the Cambodian problem. The recent Jakarta meeting and the decision on the Supreme National Council hold out the promise of an early return to normalcy. A settlement of the problem should fully reflect Cambodia's sovereignty and independence and ensure that its people can exercise their democratic right to determine their own destiny free from foreign interference and intervention. In this process the United Nations can and should play an important role.
Myanmar continues to hold in thrall by forces unwilling to accept the decision that its people took in the national elections held there in May of this year. We call upon Yangon to accept the people's verdict and work with the latter to establish peace and democracy in that country.
Relations with our northern neighbour, the People's Republic of China, have shown a steady and welcome improvement. Both countries have expressed their determination to settle the boundary question through peaceful and friendly consultations and also to develop relations actively in a variety of other fields. In the world where confrontation is giving way to co-operation, friendly co-operation between India and China is all the more important.
We have recently had the honour of receiving the President of Afghanistan in India. His presence in our midst reflected the common desire of both our countries to strengthen further the co-operative and friendly relations that have traditionally existed between them. We believe that full and faithful implementation of the Geneva Agreements so arduously constructed by the Secretary-General will restore normalcy, stabilize the life and security of the Afghan peoples and also help in furthering the cause of peace and good-neighbourliness in South Asia. 

We warmly welcome the return of democracy in our neighbouring country, Nepal. Differences that had earlier crept into our relations were happily and speedily resolved after the transition in Nepal, thus reflecting the deep aspirations of the two neighbours.	
With the background of the improved inter-State relationships in South Asia, which have been universally welcomed, I would not have taken the time of this body to talk about the aberration pertaining to the bilateral relations between India and Pakistan. In his address my worthy colleague the Foreign Minister of Pakistan has tried to provoke me into an exchange of polemics on issues that are patently internal to India. May I say I will not oblige him.
For more than 8 years now Pakistan has nursed and armed terroristic activities in the Indian State of Punjab. This has caused immense human suffering, Of late Pakistan has chosen to extend those practices to another State of India, Jammu and Kashmir, again resulting in extensive misery and loss of innocent lives. All efforts on our part to persuade the Government of Pakistan to desist from those activities were first ignored and then rejected. Characteristically, Pakistan denied responsibility and involvement in those acts. Now it is trying to justify them on the pretext of support to religious fundamentalism. This, representatives will agree, is against the established principles of international law and good-neighbourliness. The Indo-Pakistan Sheila Agreement signed in 1972 has fully spelled out those principles, and, despite Pakistan's blatant violation, India has continued its quest to build a wholesome relationship of cordiality and friendship that I know the people of our two countries need and desire.
The arms race, support of terrorism and aggressive polemics only add to tensions and create a climate of instability so much out of place in the contemporary global environment. 
We have recently proposed to Pakistan a set of measures that would induce confidence and co-operation. But, I say with sadness, Pakistan has chosen to ignore them and to persist in its unacceptable activities. Our two neighbouring countries can have a great future if we respect each other's integrity and unity, and once Pakistan desists from the temptation of interfering in our internal affairs. It is in this spirit that I will not refer to the gross flouting of human rights in Pakistan, particularly in Sind and Baluchistan. To cover up those inhuman acts a duly elected Government has recently been dismissed. But that is Pakistan's internal matter, even though democrats everywhere feel concerned.
We believe that regional organizations have acquired an added relevance and can play an important role in promoting international co-operation. In our region the South Asian Association for Regional Co-operation is making a most valuable contribution by fostering a climate of constructive co-operation. We look forward to the steady expansion of its activities, and we do hope that in the coming days Afghanistan and a democratic Myanmar will join that organisation to build an era so much needed in our part of the world.
The reordering of Eastern Europe is epoch making. India welcomes that reaffirmation of the democratic spirit. The changes in that region have understandably prompted the generous instincts of the industrialized world. We hope that Eastern Europe's integration into the world economy will serve the interests of all nations. We look forward to strengthening our ties of co-operation with those countries. At the same time we also expect that the East-West thaw will not result in depriving the developing world of augmented economic assistance.
We have yet to harness effectively the extraordinary opportunities for the success of disarmament efforts created by the sweeping political changes in Europe and in East-West relations. We look forward to the conclusion of a START treaty and an agreement on conventional forces in Europe by the end of this year, as promised. However, those agreements would not justify complacency on the part of the United Nations or international public opinion, as huge arsenals still remain. There is no underlying commitment to give up the doctrine of nuclear deterrence, and avenues for qualitative upgrading of nuclear weapons remain open. Nothing less than a time-bound programme for the elimination of nuclear weapons would sustain a continuous process of deep and substantial reduction until we get rid of the nuclear menace. We also need clear guarantees that the nuclear weapons that are phased out will not be replaced by new, advanced weapons.
With the end of the cold war we feel that now is the time - and a most opportune one - for the international community to question the validity of theories that seek to justify continuation of nuclear weapons. Inter-State relations should be based on co-operation and dialogue instead of mutual fears and frozen hostility. A new international security order needs to be created to prepare us to move towards a nuclear-weapon-free and non-violent world order outlined within a systematic, rational and practicable time-frame for achieving those objectives.
The positive developments during the past three years since the United Nations Conference on Disarmament and Development have only further vindicated the essential premises of that Conference. Now is the time for seriously exploring the actual ways and means of channelling the peace dividend for the development of the countries of the South that have had to face the adverse economic consequences of the cost of the unprecedented arms build-up in the past decades. The linkage between disarmament and development should remain in the focus of deliberations during the current session. 
The immediate priorities during the coming year pertain to negotiations on a comprehensive test-ban treaty, the speedy conclusion of a chemical-weapons convention and the launching of the second phase of reductions in strategic arms with the purpose of eliminating whole classes of those weapons. All nuclear-weapon States must be involved in the negotiations for nuclear disarmament and should be prepared to undertake obligations now. The international community should call upon the nuclear-weapon States to abjure the use of nuclear weapons through an international accord on the non-use of those weapons. Those measures, if they are set in motion, would reflect the far-reaching changes in international relations. 
Economic growth during the last year has shown a nixed record, the expansion of world trade and output has begun to slow down. External and fiscal imbalances between the major economies have continued, aggravating the uncertainties that face the developing countries. Monetary instability and higher interest rates have added to the formidable economic problems of those countries. The international economic environment has remained inhospitable, as protectionism and discriminatory trade practices, inadequate financial flows, low commodity prices and exclusion from international economic decision-making have conspired to make developing countries insecure and vulnerable.
As I pointed out earlier, the Iraq-Kuwait crisis worsened this situation by raising oil prices, interrupting oil supplies and, in general, handicapping growth efforts.
While new problems have arisen, long-standing ones, like external debt, continue to constrain development prospects. Some welcome initiatives have been taken, but they do not appear to be commensurate with the magnitude of the problem. Difficulties of many other countries have been overlooked so far - pointing to the inescapable need for a comprehensive and durable solution to the debt problem. Such a solution must include anticipatory measures to prevent further proliferation of the problem to countries that, despite serious difficulties, are continuing to service their debts.
An international development strategy for the next decade is currently being formulated. This period will determine whether the world carries over into the twenty-first century the present legacy of poverty, underdevelopment and stagnation, or whether it embarks on a more productive era, aiming at qualitatively higher levels of human welfare, affording all countries and ell peoples an equitable opportunity to prosper in a stable and predictable external environment. This guiding principle of international co-operation should underlie our efforts in all the sectoral areas of strategy. I hope that we shall be able to conclude negotiations quickly, so that the international community may have before it a coherent and identifiable framework of goals and objectives and a consistent set of policy measures to which all countries stand committed.
The North-South dialogue, once nurtured by the international community, has fallen into a state of neglect. It deserves to be revived. When political co-operation is on the upswing, why should economic co-operation languish? The head and the limbs have to function together if the body is to be strong. India has traditionally had the privilege, in this contest, of working with other countries to make a North-South compact real and forceful.
South-South co-operation to build up collective self-reliance is an important aspect of international economic growth. The summit, in Kuala Lumpur in June this year, of 15 developing countries, including India, provided significant impetus to this process. Given the political will, much more is possible, and much more should be the aim.
We are now less than 60 days away from the conclusion of the Uruguay Round. A great deal of expectation has been aroused in these negotiations. We have been participating in good faith, in the hope that the conclusions will assist in the development of the developing countries. Despite very severe economic difficulties, many developing countries, including India, have made offers to the limit of their capability. These offers are not, however, being reciprocated - particularly the ones in respect of areas to which developing countries attach importance, such as textiles, agriculture, tropical products and safeguards. It is difficult to visualise a balanced outcome from the Uruguay Round without substantial progress in these and other areas that are of greatest concern to developing countries. 
Environmental concerns have - rightly - moved to the top of the international agenda. The United Nations Conference on Environment and Development, to be held in Rio de Janeiro in June 1992, will be an event of great importance, focusing on the inescapable fact that protection of the environment requires acceleration of development in the poorer countries.
At the heart of the environmental crisis lies the persistence of wide disparities, in levels of production and consumption, between the developed and the developing countries. The very high per capita consumption levels in the industrialized world impose a corresponding strain on global natural resources and thus on the environment. On the other hand, extreme poverty in the developing countries is itself a cause of environmental degradation. In order simply to survive, poverty-stricken people are forced, for example, to cut down forests for firewood or to overgraze pastures.
In the developing countries the environment cannot be protected unless the root cause of its degradation - namely, poverty - is eradicated. Thus sustainable development calls for curbs on extravagant life-styles in affluent countries and for the promotion of economic development in less fortunate areas. 1 should like to add, as parenthesis, that the call for a change in life-styles in affluent societies does not imply a reduction in living standards - indeed, it envisages an improvement in the overall quality of life.
It is now accepted that environmental protection requires the provision of new and additional funds for developing countries, as veil as the transfer of environmentally benign technology to these countries on a preferential basis. Any new environmental regulatory mechanisms should be accompanied, from the outset, by full and adequate provision for funding the technology transfer. This is an absolute requirement for effective action on the environment.
In conclusion, I wish to say that the issues of today are of the utmost importance. We have left behind a long history and have crossed the threshold to another epoch. We have to put our heads and hearts together to design a world of peace and development. We have to fashion the United Nations to reflect the end of the cold war, making it responsive to the diversity of the world community, and representative of world democracy and the equality of sovereign nations. Let the new era usher in world peace and a global fabric of co-operation. Let us all work together towards that noble objective.
